Order entered October 23, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00296-CR

                             ROBERT EARL BUCKLEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-61612-M

                                              ORDER
        The reporter’s record is four months overdue in this appeal. We also note that the Court

has not received the trial court’s certification of appellant’s right to appeal.


        Accordingly, we ORDER the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel, indigence, or

for any other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute the appeal, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
           court is ORDERED to take such measures as may be necessary to assure effective
           representation, which may include appointment of new counsel. If the trial court finds
           appellant is not indigent, it shall determine whether retained counsel has abandoned the
           appeal.

          The trial court shall next determine: (1) the name and address of each court reporter who
           recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
           in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
           be filed.

           We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order. We further ORDER that the supplemental clerk’s record containing a certification of appellant’s

right to appeal that accurately reflects the trial court proceedings.   See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

           The appeal is ABATED to allow the trial court to comply with this order. The appeal shall

be reinstated thirty days from the date of this order or when the findings are received, whichever is

earlier.

                                                                  /s/       ADA BROWN
                                                                            JUSTICE